Citation Nr: 0825543	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for parasthesias of the 
left leg, to include as secondary to service-connected 
polyneuropathy.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
polyneuropathy.

3.  Entitlement to service connection for a bilateral arm 
disability, to include as secondary to service-connected 
polyneuropathy.

4.  Entitlement to service connection for a bilateral 
buttocks disability, to include as secondary to service-
connected polyneuropathy.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to service-
connected polyneuropathy.

6.  Entitlement to service connection for generalized anxiety 
disorder, to include as secondary to service-connected 
polyneuropathy.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied, in pertinent part, all of 
the veteran's currently appealed claims.  The veteran 
disagreed with this decision in March 2004.  He perfected a 
timely appeal in November 2004.  

In November 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's paresthesias of the left leg were caused by 
service-connected polyneuropathy.

3.  The veteran's claimed bilateral hip disability was not 
incurred in service or caused or aggravated by service-
connected polyneuropathy.

4.  The veteran's claimed bilateral arm disability was not 
incurred in service or caused or aggravated by service-
connected polyneuropathy.

5.  The veteran's bilateral buttocks pain is not a disability 
for VA compensation purposes.

6.  There is no current diagnosis of PTSD based on a 
corroborated in-service stressor.

7.  The veteran's generalized anxiety disorder was incurred 
in service.

8.  The veteran's headaches were not incurred in service.

9.  The veteran's claimed right elbow disability was not 
incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's parasthesias of the left leg were caused or 
aggravated by his service-connected polyneuropathy.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

2.  The veteran's claimed bilateral hip disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected polyneuropathy.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

3.  The veteran's claimed bilateral arm disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected polyneuropathy.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

4.  The veteran's claimed bilateral buttocks disability was 
not incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected polyneuropathy.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

5.  The veteran's claimed PTSD was not incurred in service 
nor may it be so presumed; it was not caused or aggravated by 
his service-connected polyneuropathy.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

6.  The veteran's generalized anxiety disorder was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

7.  The veteran's claimed right elbow disability was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

8.  The veteran's headaches were not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2003 and in December 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his disabilities to active 
service and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's November 2006 remand, additional 
notice of the five elements of a service-connection claim was 
provided in December 2006, as is required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained 
below in greater detail, although complete content-complying 
VCAA notice was not provided prior to the January 2004 rating 
decision which denied the benefits sought on appeal, the 
evidence supports granting service connection for a left leg 
disability as secondary to service-connected polyneuropathy.  
The evidence also does not support granting service 
connection for any of the veteran's other claimed 
disabilities.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's secondary service connection 
claim for a bilateral buttocks disability, the Board observes 
that VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  In this case, the veteran is 
seeking service connection for a symptom-buttocks pain-and 
not for any underlying disability.  See generally Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom., Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In any event, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2003 VCAA notice letter was provided prior to 
January 2004 RO decision denying the benefits sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationships between all of his claimed 
disabilities and active service.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he incurred a right elbow 
disability and headaches during active service.  He also 
contends that he incurred a left leg disability, a bilateral 
hip disability, a bilateral arm disability, a bilateral 
buttocks disability, PTSD, and generalized anxiety disorder 
as secondary to his service-connected polyneuropathy.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in September 
1978, the veteran denied any orthopedic or psychiatric 
history.  Clinical evaluation was normal.

In February 1979, the veteran complained of a lump/growth on 
the right elbow for the previous year which had increased in 
size.  Objective examination showed a 1 centimeter freely 
mobile indurate mass just inferior to the right olecranon 
process.  The assessment was cyst versus growth.

In March 1979, the veteran complained of a growing mass 
proximal to the right elbow.  The mass was freely mobile and 
non-tender.  Objective examination showed a mobile mass, 0.5 
x 0.5 centimeters in diameter, minimally mobile on the 
exterior surface of the elbow.  The impression was benign 
nevus.

In March 1980, the veteran complained of a 2-day history of 
pain in the left upper arm.  Objective examination showed his 
right arm was within normal limits, no swelling or 
discoloration in the left arm, pain on palpation of the left 
arm, and pain on pronation of the left arm which radiated in 
to the left shoulder.  The assessment was bursitis of the 
joint capsules versus a pinched nerve.

In October 1980, the veteran complained of a 2-day history of 
an inability to raise his right arm above the horizontal 
position and weakness in the muscles of the upper arm and 
shoulder.  He denied any pain or history of trauma to the 
arm.  Objective examination showed markedly decreased 
strength in the right anterior deltoid, a loss of sensation 
in the C5 distribution mostly over the anterior deltoid, and 
no shoulder pain.  X-rays of the cervical spine were within 
normal limits.  The assessment was C5 root syndrome of 
questionable etiology.

In November 1980, the veteran complained of slow onset right 
arm weakness associated with right scapular and axillary 
discomfort.    Physical examination showed no periscapular or 
upper limb wasting and full abduction of the right arm.  The 
assessment was equivocal weakness right C5 myotone, cause 
uncertain.

In December 1980, the veteran's complaints included an 
inability to relax his right arm and further discomfort.  
Objective examination showed a full range of motion in the 
right arm and decreased strength in the right triceps and 
biceps when compared to the left arm.  The assessment was 
right arm weakness of questionable etiology.  Following a 
brief hospital stay in December 1980, the diagnosis was right 
brachial plexitis, resolving.  On subsequent outpatient 
treatment in December 1980, the veteran complained of 
headaches, nausea, and vomiting.  The assessment was spinal 
headache.

A Medical Board concluded in December 1980 that the veteran 
should be assigned to shore duty for 6 months and avoid using 
the right arm or any hazardous duty involving both arms.  The 
primary diagnosis was weakness C5 myotome on the right, 
etiology unknown.

In January 1981, the veteran complained of left hip pain 
which radiated in to the posterior left knee.  Physical 
examination showed tenderness at the sciatic notch.  The 
assessment was sciatica.

At the veteran's separation physical examination in October 
1982, his medical history included nervous trouble.  The in-
service examiner noted that this referred to anxiety which 
did not require evaluation and was stable.  Clinical 
evaluation was normal except for minimally decreased strength 
in the upper arm flexors and on right leg flexion.  

The veteran's service personnel records show that his 
military occupational specialty (MOS) was infantry, gun crew, 
and seamanship specialist.  He received no medals or awards 
during active service.  He also had no foreign service.

The post-service medical evidence shows that, in May 1989, 
the veteran was involved in a motor vehicle accident in which 
the car he was driving was hit from behind.  On a VA 
Form 21-4176, "Report Of Accidental Injury," the veteran 
stated that, at the time of this accident, he felt pain in 
his neck, lower back, hips, legs, and feet.

On private outpatient treatment in July 2003, the veteran's 
complaints included a sharp pain over the lateral aspect of 
the right hip which was tender to palpation and daily 
headaches.  The veteran reported that he first experienced an 
inability to lift his right arm from his side and right arm 
pain in 1980.  At that time, he also noted the onset of pain 
extending down from his back in to his right buttock.  In 
1982, he experienced gross muscle twitching in all muscles in 
his arms and some left arm weakness.  In August 2002, he 
again experienced numbness and tingling in both legs and down 
the right leg, particularly from the hip to the foot.  
Physical examination showed normal muscle strength in both 
arms and both legs "with the exception of some tendency to 
give way in testing the deltoids and biceps muscles 
bilaterally," giving way on formal muscle testing in the 
right leg, normal reflexes, diminished pinprick sensation in 
both lower extremities, and some tenderness over the lateral 
right hip "well below the tronchanteric bursa in a very tiny 
area."  The impressions included clinically suspect right 
carpal tunnel syndrome and right lateral hip pain of 
uncertain etiology.

On VA general medical examination in July 2003, the veteran's 
complaints included bilateral arm weakness, headaches and a 
bilateral buttocks injury, each as secondary to service-
connected polyneuropathy.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
He denied any muscle injuries or residuals.  There was no 
evidence of aura, photophobia, tearing, scotomata, or nausea.  
The veteran's headaches began in the posterior neck or 
occasionally in the frontal sinus area.  He denied any right 
leg numbness following a spinal fusion one year earlier.  
Physical examination showed normal upper extremities, good 
grasp and motor strength throughout, normal lower extremities 
with good blood supply, intact motor function in the upper 
and lower extremities.  The VA examiner noted that the 
veteran had "a high anxiety level and tends to maximize his 
symptoms of generalized pain, discomfort, weakness, or other 
relatively common abnormalities."  This examiner opined that 
it was unlikely that there was any relationship between the 
veteran's service-connected polyneuropathy and headaches or 
bilateral buttocks injury.  The diagnoses included tension 
headaches.

On VA PTSD examination in July 2003, the veteran's complaints 
included weakness in the right arm.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  This examiner noted that the veteran's in-service 
stressors included "being mishandled by having a grease gun 
squirted into his rectum while on board ship [in] January 
1979."  The veteran also identified another in-service 
stressor which involved being robbed by Filipino civilians in 
February or March 1979.  He stated that the most traumatic 
in-service events involved being robbed by Filipino 
civilians.  Mental status examination of the veteran showed 
some symptoms of PTSD "but generalized anxiety and possible 
somatization factors may be playing a greater role."  The 
veteran's Global Assessment of Functioning (GAF) score was 
52, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included possible PTSD.

On VA psychiatric examination in May 2007, the veteran 
complained of trouble sleeping and mild anxiety.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records and VA treatment records.  This 
examiner noted that the previous psychiatric findings 
suggested only anxiety and/or depression and were 
inconclusive.  The veteran again described alleged in-service 
stressors involving Filipino civilians and alleged in-service 
sexual trauma (having a grease gun inserted into his rectum 
while aboard his ship) but was unable to provide additional 
details such as the names of persons involved.  Mental status 
examination of the veteran showed no cognitive impairment, 
generally clear thought processes, straightforward 
communication, minimal signs of anxiety, no depression, 
delusions, hallucinations, intact memory, speech within 
normal limits, and no thought disorder.  The veteran's GAF 
score was 57, indicating moderate symptoms.  The veteran did 
not meet the criteria for combat-related PTSD.  The VA 
examiner opined that it was at least as likely as not that 
the veteran's generalized anxiety disorder began during 
active service and was exacerbated due to an in-service 
sexual assault.   The impressions included mild generalized 
anxiety disorder with minimal impact on occupational or 
social functioning now.

On VA neurological examination in May 2007, the veteran's 
complaints included left leg, right buttock, and left arm 
pain, and headaches.  The VA examiner reviewed the veteran's 
claims file, including his service medical records and 
electronic VA medical records.  The veteran described his 
headaches as two kinds, one with pain at the back of his neck 
and base of his skull and another manifested by pressure 
between his eyes.  Physical examination showed no tenderness 
to palpation in the elbows, normal muscle strength in the 
biceps and triceps, no atrophy of fasciculation in the arms, 
good functional strength of the ulnar, radial, and medial 
nerves, including wrist extension, and a loss of ten-gram 
sensation on the right great toe but otherwise intact 
sensation on both lower extremities.  The VA examiner stated 
that the veteran did not have migraine-type headaches nor 
headaches which were characteristic of post-spinal headaches.  
The impressions included tension headaches related to 
stresses and sleep loss, other headaches secondary to 
rhinitis and septal deviation, and parasthesias of the left 
lateral leg with no measured motor or sensory loss as likely 
as not secondary to polyneuropathy.

On VA joints examination in May 2007, the veteran complained 
of left buttock pain.  The VA examiner reviewed the veteran's 
claims file, including his service medical records and 
electronic VA medical records.  The veteran's primary problem 
was pain and not weakness, fatigue, or lack of endurance.  He 
denied any incoordination, instability, catching, locking or 
giving way, stiffness, swelling, or redness.  He also denied 
any right elbow trauma.  Physical examination of the hips 
showed symmetrical hip motions bilaterally, localized 
tenderness at the ischial tuberosity, no tenderness over the 
tronchanteric area or hip joint pain with range of motion, no 
limitation of hip motion due to pain, fatigue, weakness or 
lack of endurance, no added limitation of motion after 
repetitive use of the hips, no spasm, weakness, guarding, 
incoordination, instability, abnormal movement, edema, 
effusion, redness, or heat.  Physical examination of the 
right elbow showed a 2 centimeter scar without tenderness, a 
good range of motion in the right elbow without pain or 
tenderness, no limitation of motion due to pain, fatigue, 
weakness, or lack of endurance, no added limitation of motion 
after repetitive use, no spasm, weakness, or tenderness, no 
guarding, instability, incoordination, abnormal movement, 
edema, effusion, redness, or heat.  X-rays of the right elbow 
were normal.  The VA examiner opined that the veteran's left 
buttock pain was less likely than not due to service-
connected polyneuropathy.  The impressions included left 
buttock pain secondary to hamstring syndrome related to 
mechanical tenderness and pain of the tendons and sciatic 
nerve over the ischial tuberosity, no identified hip joint 
disability, and no evidence of right elbow disability or 
pathology.  In a May 2007 addendum to this examination 
report, the VA examiner reiterated that the veteran did not 
have a right elbow disability currently and he could identify 
no significant right elbow disability related to an alleged 
in-service cyst removal.  In an October 2007 addendum to this 
examination report, the VA examiner opined that the veteran's 
left hip condition was due to his hamstring syndrome and was 
less likely as not proximately due to service-connected 
polyneuropathy.  This examiner also opined that the veteran's 
right buttock pain was pain which radiated from his low back 
and was less likely than not proximately due to service-
connected polyneuropathy.  

The Board finds that the preponderance of the evidence 
supports granting service connection for parasthesias of the 
left leg as secondary to service-connected polyneuropathy.  
Initially, the Board notes that the veteran's service medical 
records show no complaints of or treatment for a left leg 
disability during active service or within the first post-
service year.  The post-service medical evidence shows that 
the veteran reported injuring his left leg following a motor 
vehicle accident in May 1989.  It appears that the veteran 
first was treated for a left leg disability on VA 
neurological examination in May 2007 when he complained of 
left leg pain as secondary to his service-connected 
polyneuropathy.  Following a review of the veteran's claims 
file and physical examination of the veteran, the VA examiner 
concluded in May 2007 that the veteran's left leg 
parasthesias were as likely as not secondary to his service-
connected polyneuropathy.  Accordingly, the Board finds that 
service connection for parasthesias of the left leg as 
secondary to service-connected polyneuropathy is warranted.

The Board also finds that the preponderance of the evidence 
supports granting service connection for generalized anxiety 
disorder.  The veteran's service medical records show no 
complaints of or treatment for generalized anxiety disorder 
during active service.  It appears that the veteran first was 
treated for generalized anxiety disorder in July 2003, when 
mental status examination showed some symptoms of PTSD "but 
generalized anxiety . . . may be playing a greater role."  
On VA psychiatric examination in May 2007, after reviewing 
the veteran's claims file, the VA examiner noted that the 
previous psychiatric findings suggested only anxiety and/or 
depression and were inconclusive.  Following comprehensive 
examination of the veteran, however, this VA examiner opined 
that it was at least as likely as not that the veteran's 
generalized anxiety disorder began during active service.  
The Board notes that there is no objective medical evidence 
showing that the veteran's service-connected polyneuropathy 
caused or aggravated his generalized anxiety disorder.  
Absent medical evidence establishing a nexus between the 
service-connected polyneuropathy and generalized anxiety 
disorder, the veteran has not presented a valid secondary 
service connection claim.  See Wallin, 11 Vet. App. at 512.  
As the veteran has not presented a valid secondary service 
connection claim, consideration of the former or revised 
§ 3.310 is not required.  Given the foregoing, however, the 
Board finds that service connection for generalized anxiety 
disorder is warranted on a direct service connection basis.

The Board further finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a bilateral hip disability, a bilateral arm 
disability, a bilateral buttocks disability, and for PTSD, 
each to include as secondary to service-connected 
polyneuropathy.  The veteran's service medical records show 
no complaints of or treatment for any of these claimed 
disabilities, including as secondary to service-connected 
polyneuropathy, during active service.  It appears that the 
veteran first was treated for these claimed disabilities in 
July 2003, or more than 20 years after his separation from 
service in October 1982.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the veteran 
currently does not experience any bilateral hip or bilateral 
arm disability which could be related to active service, 
including as secondary to service-connected polyneuropathy.  
The VA examiner specifically concluded in May 2007 that the 
veteran had no identified hip joint disability.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, 
service connection is not warranted in the absence of proof 
of current disability.

With respect to the veteran's secondary service connection 
claim for a bilateral buttocks disability, as noted above, 
the veteran is seeking service connection for a symptom-
buttocks pain-and not for any underlying disability.  See 
Sanchez-Benitez, 239 F.3d at 1356.  The VA examiner 
specifically concluded in July 2003 that there was no medical 
nexus between the veteran's claimed bilateral buttocks injury 
and his service-connected polyneuropathy.  In an October 2007 
addendum to a May 2007 examination report, a different VA 
examiner concluded that the veteran's buttock pain was less 
likely than not related to service-connected polyneuropathy.

The post-service medical evidence also does not contain a 
valid diagnosis of PTSD based on a corroborated in-service 
stressor.  See 38 C.F.R. § 3.304(f).  In fact, as noted 
above, the veteran was diagnosed with possible PTSD in July 
2003.  The VA examiner who diagnosed possible PTSD in July 
2003 also did not relate it to the veteran's service-
connected polyneuropathy.  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's July 2003 opinion is 
viewed in the light most favorable to the veteran, it does 
not establish secondary service connection for PTSD.

The Board notes that the veteran has alleged that he was the 
victim of in-service sexual trauma.  The Board finds that all 
development suggested by the evidence of the veteran's 
alleged in-service sexual trauma has been completed to the 
extent possible.  See Patton v. West, 12 Vet. App. 272 
(1999).  The RO provided the veteran with the appropriate 
questionnaire for claims based on personal assault.  
Unfortunately, as the RO noted in the February 2008 
Supplemental Statement of the Case, the veteran has not 
provided sufficient details about his claimed in-service 
personal assault such that it can be verified by the Joint 
Services Records Research Center (JSRRC).  The veteran's own 
lay statements indicate that he did not report his in-service 
personal assault and could not identify the persons involved 
in this incident, so there would be no official records that 
could be researched by JSRRC to verify that the veteran's 
claimed in-service stressor, in fact, occurred.  The 
veteran's description of his claimed in-service stressor also 
is too vague to submit for verification by JSRRC.  The VA 
examiner noted in May 2007 that the veteran "does not want 
to discuss" his alleged in-service sexual assault "and did 
not submit a claim for PTSD due to [military sexual 
trauma]."

The Board finds that the indications of an alleged in-service 
personal assault (the veteran's post-service lay statements) 
are outweighed by objective medical evidence which is 
contemporaneous to service.  As noted, however, a review of 
the veteran's service medical records does not show any 
references to an in-service personal assault.  Nor do the 
service medical records show that the veteran was treated for 
any problems stemming from his alleged in-service personal 
assault at any time during active service.  Instead, these 
records show no complaints of or treatment for PTSD at any 
time during active service.  Finally, the veteran's service 
personnel records do not show any changes in his performance 
as an enlisted sailor that could be related to changes in 
behavior prompted by the veteran's alleged in-service 
personal assault.  

Additional evidence in support of the veteran's secondary 
service connection claims for a bilateral hip disability, a 
bilateral arm disability, a bilateral buttocks disability, 
and for PTSD is his own lay assertions.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Absent medical evidence establishing a nexus between the 
service-connected polyneuropathy and a bilateral hip 
disability, a bilateral arm disability, a bilateral buttocks 
disability, or PTSD, the veteran has not presented valid 
secondary service connection claims.  See Wallin, 11 Vet. 
App. at 512.  As the veteran has not presented valid 
secondary service connection claims, consideration of the 
former or revised § 3.310 is not required.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for a 
right elbow disability and for headaches.  Although the 
veteran was treated for a mass on the right elbow during 
active service, this mass resolved with in-service treatment 
and was not noted at his separation physical examination.  No 
diagnosis of a right elbow disability was rendered during 
active service.  The veteran's service medical records also 
show no complaints of or treatment for either a right elbow 
disability or for headaches during active service.  It 
appears that he first sought treatment for headaches in July 
2003, or more than 20 years after his service separation.  
See Maxson, 230 F.3d at 1333.  

The post-service medical evidence shows that the veteran's 
current headaches have not been attributed to active service.  
In July 2003, the VA examiner concluded that there was no 
medical nexus between the veteran's service-connected 
polyneuropathy and his headaches.  The post-service medical 
evidence also shows that the veteran does not experience any 
current disability due to a right elbow disability which 
could be attributed to active service.  See Rabideau, 2 Vet. 
App. at 144; Brammer, 3 Vet. App. at 225.  In a May 2007 
addendum, another VA examiner reiterated that the veteran did 
not have a right elbow disability and he could identify no 
significant right elbow disability related to an alleged in-
service cyst removal.  

Additional evidence in support of the veteran's service 
connection claims for headaches and for a right elbow 
disability is his own lay assertions.  As noted above, 
however, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.  Absent evidence of a medical 
nexus between the veteran's current headaches or his claimed 
right elbow disability and active service, the Board finds 
that service connection for headaches and for a right elbow 
disability is not warranted. 








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for parasthesias of the 
left leg as secondary to service-connected polyneuropathy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
polyneuropathy, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a bilateral arm 
disability, including as secondary to service-connected 
polyneuropathy, is denied.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a bilateral buttocks 
disability, including as secondary to service-connected 
polyneuropathy, is denied.

Entitlement to service connection for PTSD, including as 
secondary to service-connected polyneuropathy, is denied.

Entitlement to service connection for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


